Case: 11-14431    Date Filed: 09/10/2012   Page: 1 of 2


                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-14431
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 2:11-cr-14025-KMM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                       versus

WILENS BERTRAND,

                                                              Defendant-Appellant.

                         __________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                        _________________________
                             (September 10, 2012)

Before BARKETT, PRYOR and ANDERSON, Circuit Judges

PER CURIAM:

      Thomas John Bulter, appointed counsel for Wilens Bertrand in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 11-14431    Date Filed: 09/10/2012   Page: 2 of 2


1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Bertrand’s convictions and

sentences are AFFIRMED.




                                         2